September 10, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                          JOSEPH PRESSIL, Appellant

NO. 14-14-00731-CV                      V.

  JASON A. GIBSON, JASON A. GIBSON, P.C. D/B/A THE GIBSON LAW
    FIRM, CLIFFORD D. PEEL, II, AND ANDREW C. SMITH, Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of appellees, Jason A.
Gibson, Jason A. Gibson, P.C. d/b/a The Gibson Law Firm, Clifford D. Peel, II,
and Andrew C. Smith, signed June 17, 2014, was heard on the transcript of the
record. We have inspected the record and find no error in the judgment. We order
the judgment of the court below AFFIRMED.

      We order appellant Joseph Pressil to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.